DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5, 8-16, and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, and 18 of U.S. Patent No. 10,693,808. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 8 may be broadly reasonably interpreted as being anticipated by claims 1, 8, and 18 of U.S. Patent No. 10,693,808; independent claim 16 may be broadly reasonably interpreted as being anticipated by claims 8 and 18 of U.S. Patent No. 10,693,808; and independent claim 21 may be broadly reasonably interpreted as being anticipated by claims 2, 8, and 18 of U.S. Patent No. 10,693,808. Please see the side .
Claim 8 of the Instant Application
Claim 1 of U.S. Patent No. 10,693,808
8. A processor implemented method comprising: 
1. A hybrid arbitration device comprising: 
	receiving a first set of requests for access to a shared pool of resources, wherein each request of the set of requests is of a traffic class of a plurality of traffic classes; 
	turn-based arbitration logical circuitry to receive a first set of requests derived from a plurality of different traffic classes and 
	selecting, according to turn-based arbitration logic, a traffic class of the plurality of traffic classes, wherein the traffic class is selected according to a turn-based arbitration scheme, and wherein the turn-based arbitration logic demotes the priority of the selected traffic class after selecting the traffic class; 
select a traffic class from the plurality of different traffic classes, wherein the traffic class is selected according to a turn- based arbitration scheme, and wherein the turn-based arbitration logical circuitry demotes the selected traffic class to a lowest priority after selecting the traffic class; and 
	receiving a second set of requests derived from at least one of the plurality of traffic classes: 
	age-based arbitration logical circuitry to receive a second set of requests derived from at least one of the plurality of different traffic classes, and 
	selecting, according to age-based arbitration logic, a request from each traffic class; and
from the received requests select a request from each of the plurality of different traffic classes, wherein the request is selected according to an age-based arbitration scheme, and 
	granting, to a request selected by the age-based arbitration logic and of the selected traffic class, access to a shared pool of resources.
	wherein a request selected by the age-based arbitration logical circuitry and of the traffic class selected by the turn-based arbitration logical circuitry is granted access to a shared pool of resources.


Claim 8 of the Instant Application
Claim 8 of U.S. Patent No. 10,693,808
8. A processor implemented method comprising: 
8. A processor implemented method comprising: 
	receiving a first set of requests for access to a shared pool of resources, wherein each request of the set of requests is of a traffic class of a plurality of traffic classes; 
	receiving a set of requests for access to a shared pool of resources, wherein each request of the set of requests is of a traffic class of a plurality of traffic classes; 
	selecting, according to turn-based arbitration logic, a traffic class of the plurality of traffic classes, wherein the traffic class is selected according to a turn-based arbitration scheme, and wherein the turn-based arbitration logic demotes the priority of the selected traffic class after selecting the traffic class; 
	selecting, at a first arbiter according to turn-based arbitration logic, a traffic class of the plurality of traffic classes; 

	outputting a control signal value associated with the selected traffic class at the first arbiter; 

	filtering requests not associated with the selected traffic class from the set of requests via the control signal value; 
	receiving a second set of requests derived from at least one of the plurality of traffic classes: 
	receiving at a second arbiter, the filtered requests; and 
	selecting, according to age-based arbitration logic, a request from each traffic class; and
	selecting, at the second arbiter according to age-based arbitration logic, a request of the filtered requests; and 
	granting, to a request selected by the age-based arbitration logic and of the selected traffic class, access to a shared pool of resources.
	granting, to a request selected by the age-based arbitration logic and of the selected traffic class, access to a shared pool of resources.


Claim 8 of the Instant Application
Claim 18 of U.S. Patent No. 10,693,808
8. A processor implemented method comprising: 
16. A system comprising: 
	receiving a first set of requests for access to a shared pool of resources, wherein each request of the set of requests is of a traffic class of a plurality of traffic classes; 
	a class mapper to map requesters to a plurality of different traffic classes; 	turn-based arbitration logical circuitry to receive a set of requests via the requesters, the 

	a selector to: 		receive, the set of requests via the requesters, and the control signal; and 
		select requests of the first traffic class as indicated by the control signal; and 
	receiving a second set of requests derived from at least one of the plurality of traffic classes: 
	age-based arbitration logical circuitry to: 		receive requests selected by the selector; and 
	selecting, according to age-based arbitration logic, a request from each traffic class; and
		select a request not selected the greatest number of times among the received requests of the first traffic class, 

18. (moved up to show corresponding limitation) The system of claim 16, wherein the age-based arbitration logical circuitry selects the oldest request of a traffic class.

wherein the selected request is transmitted to a shared pool of resources.

	As can be seen in the above tables, each limitation of independent claim 8 has a corresponding limitation in claims 1, 8, and 18 of U.S. Patent No. 10,693,808 that may be broadly reasonably interpreted as teaching the corresponding limitation in claim 8. Claims 1, 8, and 18 of U.S. Patent No. 10,693,808 may thus be broadly reasonably interpreted as anticipating claim 8 of the instant application.	Regarding claims 9-15 and 27, the claims are rejected because they depend from rejected independent claim 8.

Claim 16 of the Instant Application
Claim 8 of U.S. Patent No. 10,693,808
16. A system comprising:
8. A processor implemented method comprising: 
	a first arbiter to receive a set of requests, the first arbiter including turn-based arbitration logic to select a first traffic class of a plurality of traffic classes according to a turn-based arbitration scheme and output a control signal associated with the selected first traffic class; 
	receiving a set of requests for access to a shared pool of resources, wherein each request of the set of requests is of a traffic class of a plurality of traffic classes; 	selecting, at a first arbiter according to turn-based arbitration logic, a traffic class of the plurality of traffic classes; 	outputting a control signal value associated with the selected traffic class at the first arbiter; 
	a selector to: 		receive, the set of requests and the control signal; and 

		filter requests not associated with the selected traffic class from the set of requests as indicated by the control signal; and 
	filtering requests not associated with the selected traffic class from the set of requests via the control signal value; 
	a second arbiter including age-based arbitration logic to: 
		receive the filtered requests selected by the selector; and 
	receiving at a second arbiter, the filtered requests; and 
		select a request according to an age-based arbitration scheme.
	selecting, at the second arbiter according to age-based arbitration logic, a request of the filtered requests; and 

	granting, to a request selected by the age-based arbitration logic and of the selected traffic class, access to a shared pool of resources.


Claim 16 of the Instant Application
Claim 18 of U.S. Patent No. 10,693,808
16. A system comprising:
16. A system comprising: 
	a first arbiter to receive a set of requests, the first arbiter including turn-based arbitration logic to select a first traffic class of a plurality of traffic classes according to a turn-based arbitration scheme and output a control signal associated with the selected first traffic class; 
	a class mapper to map requesters to a plurality of different traffic classes; 	turn-based arbitration logical circuitry to receive a set of requests via the requesters, the turn-based arbitration logical circuitry to select a first traffic class according to a turn- based arbitration scheme and output a control signal associated with the selected first traffic class; 
	a selector to: 		receive, the set of requests and the control signal; and 
	a selector to: 		receive, the set of requests via the requesters, and the control signal; and 
		filter requests not associated with the selected traffic class from the set of requests as indicated by the control signal; and 
		select requests of the first traffic class as indicated by the control signal; and 
	a second arbiter including age-based arbitration logic to: 
		receive the filtered requests selected by the selector; and 
	age-based arbitration logical circuitry to: 		receive requests selected by the selector; and 
		select a request according to an age-based arbitration scheme.
		select a request not selected the greatest number of times among the received requests of the first traffic class, wherein the selected request is transmitted to a shared pool of resources.

18. The system of claim 16, wherein the age-based arbitration logical circuitry selects the oldest request of a traffic class.


	As can be seen in the above tables, each limitation of independent claim 16 has a corresponding limitation in claims 8 and 18 of U.S. Patent No. 10,693,808 that may be broadly reasonably interpreted as teaching the corresponding limitation in claim 16, with the exception of receiving the set of requests and the control signal in claim 8 of U.S. Patent No. 10,693,808. However, claim 8 of U.S. Patent No. 10,693,808 clearly outputs the control signal at the first arbiter and then filters requests via the control signal value. In order to be used, a person having ordinary skill in the art would understand that the control signal value and the requests must be received. Claim 8 of U.S. Patent No. 10,693,808 may thus be broadly reasonably interpreted as receiving the set of requests and the control signal. Claims 8 and Regarding claims 19-20, the claims are rejected because they depend from rejected independent claim 16.
Claim 21 of the Instant Application
Claim 2 of U.S. Patent No. 10,693,808
21. A device comprising: 
1. A hybrid arbitration device comprising: 
	a first arbiter having first arbitration logic to: 		receive a set of requests to a shared pool of resources, each request of a traffic class of a plurality of traffic classes; 
	turn-based arbitration logical circuitry to receive a first set of requests derived from a plurality of different traffic classes and 
		select a traffic class from the plurality of different traffic classes according to a turn-based arbitration scheme; and 
select a traffic class from the plurality of different traffic classes, wherein the traffic class is selected according to a turn- based arbitration scheme, and wherein the turn-based arbitration logical circuitry demotes the selected traffic class to a lowest priority after selecting the traffic class; and 
		output a control signal value associated with the selected traffic class; and 
2. (moved up to show corresponding limitation) The hybrid arbitration device of claim 1, wherein the turn-based arbitration logical circuitry outputs a control signal value indicating the selected traffic class.
	a second arbiter having second arbitration logic to: 
		receive filtered requests from the set of requests associated with the selected traffic class; and 
	age-based arbitration logical circuitry to receive a second set of requests derived from at least one of the plurality of different traffic classes, and 
		select a request of the filtered requests according to age-based arbitration logic.
from the received requests select a request from each of the plurality of different traffic classes, wherein the request is selected according to an age-based arbitration scheme, and 

	wherein a request selected by the age-based arbitration logical circuitry and of the traffic class selected by the turn-based arbitration logical circuitry is granted access to a shared pool of resources.


Claim 21 of the Instant Application
Claim 8 of U.S. Patent No. 10,693,808
21. A device comprising: 
8. A processor implemented method comprising: 
	a first arbiter having first arbitration logic to: 		receive a set of requests to a shared pool of resources, each request of a traffic class of a plurality of traffic classes; 
	receiving a set of requests for access to a shared pool of resources, wherein each request of the set of requests is of a traffic class of a plurality of traffic classes; 
		select a traffic class from the plurality of different traffic classes according to a turn-based arbitration scheme; and 
	selecting, at a first arbiter according to turn-based arbitration logic, a traffic class of the plurality of traffic classes; 
		output a control signal value associated with the selected traffic class; and 
	outputting a control signal value associated with the selected traffic class at the first arbiter; 

	filtering requests not associated with the selected traffic class from the set of requests via the control signal value; 
	a second arbiter having second arbitration logic to: 
		receive filtered requests from the set of requests associated with the selected traffic class; and 
	receiving at a second arbiter, the filtered requests; and 
		select a request of the filtered requests according to age-based arbitration logic.
	selecting, at the second arbiter according to age-based arbitration logic, a request of the filtered requests; and 

	granting, to a request selected by the age-based arbitration logic and of the selected traffic class, access to a shared pool of resources.


Claim 21 of the Instant Application
Claim 18 of U.S. Patent No. 10,693,808
21. A device comprising: 
16. A system comprising: 

	a class mapper to map requesters to a plurality of different traffic classes; 	turn-based arbitration logical circuitry to receive a set of requests via the requesters, 
		select a traffic class from the plurality of different traffic classes according to a turn-based arbitration scheme; and 
the turn-based arbitration logical circuitry to select a first traffic class according to a turn-based arbitration scheme and 
		output a control signal value associated with the selected traffic class; and 
output a control signal associated with the selected first traffic class; 

	a selector to: 		receive, the set of requests via the requesters, and the control signal; and 		select requests of the first traffic class as indicated by the control signal; and 
	a second arbiter having second arbitration logic to: 
		receive filtered requests from the set of requests associated with the selected traffic class; and 
	age-based arbitration logical circuitry to: 		receive requests selected by the selector; and 
		select a request of the filtered requests according to age-based arbitration logic.
		select a request not selected the greatest number of times among the received requests of the first traffic class, wherein the 

18. The system of claim 16, wherein the age-based arbitration logical circuitry selects the oldest request of a traffic class.


	As can be seen in the above tables, each limitation of independent claim 21 has a corresponding limitation in claims 2, 8, and 18 of U.S. Patent No. 10,693,808 that may be broadly reasonably interpreted as teaching the corresponding limitation in claim 21. Claims 2, 8, and 18 of U.S. Patent No. 10,693,808 may thus be broadly reasonably interpreted as anticipating claim 21 of the instant application.	Regarding claims 3, 5, and 22-26, the claims are rejected because they depend from rejected independent claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474